Citation Nr: 1431213	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability prior to September 22, 2011, and a rating in excess of 30 percent since.

2.  Entitlement to an initial disability rating in excess of 30 percent for mood disorder prior to September 22, 2011, and a rating in excess of 50 percent since.

3.  Entitlement to service connection for headaches, including as secondary to hypertension.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to July 1995.  She also had an additional 4 years, 2 months and 17 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The Veteran's claims of service connection for headaches and an increased rating for her mood disorder are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 22, 2011, the Veteran's cervical spine disability was manifested by pain on motion, with limitation of flexion to 35 degrees, and a combined range of motion of 215 degrees.  

2.  Since September 22, 2011, the Veteran's cervical spine disability has not been characterized unfavorable ankylosis of the cervical spine.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the cervical spine disability prior to September 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for an initial rating in excess of 30 percent for the cervical spine disability since September 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist under the
Veterans Claims Assistance Act of 2000 (VCAA)

Proper notice under the VCAA includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in April 2009 and September 2011 advised the Veteran of the evidence and information necessary to substantiate her underlying service connection claim and subsequent increased rating claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records and VA treatment records pertinent to this claim have been obtained.  She has not indicated there are any additional records that VA should seek to obtain on his behalf.  She also was provided with VA examinations in August 2009, September 2011, and September 2013 with respect to this claim.  

The Board finds that the most recent report of the September 2013 VA examination is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Veteran has not alleged, nor does the record show, that her service-connected cervical spine disability has worsened in severity since the most recent examination.  As such, a new examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Thus, the Board finds that VA has fully satisfied the duty to assist for this claim.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of her claim.


II.  Initial Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

The Veteran's statements describing the observable symptoms of her service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's service-connected cervical spine disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.   

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Note (6) of the General Rating Formula provides that service-connected disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

Under the General Rating Formula, spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated according to the criteria below.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

In addition to Note (6) discussed above, the notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  Id.

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

There are no separate disability ratings in effect for any associated neurologic impairment related to the cervical spine disability.  But consideration of associated objective neurologic abnormalities is inherent in the evaluation of the spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Therefore, as part of the current appeal, the Board has considered the presence and extent of any separate objective neurologic abnormalities associated with the service-connected cervical spine disabilities.  

The Board has reviewed the pertinent competent evidence of record throughout the appeal period.  It should first be noted that there is no medical evidence on file, or claim by the Veteran, of any significant level of incapacitating episodes so as to warrant an evaluation for intervertebral disc syndrome based on incapacitating episodes.  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal there is any significant extent of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome involving the cervical spine that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In this regard, there is no evidence of incapacitating episodes necessitating bed rest noted in either VA treatment records and during her several VA examinations in August 2009, September 2011, or September 2013.  

Thus, an evaluation in excess of the existing ratings in effect for the cervical spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

It should also be noted that there is no medical evidence, or claim by the Veteran, that there is unfavorable ankylosis of the cervical spine.  

	Period Prior to September 22, 2011

The Veteran seeks a disability rating higher than 10 percent for the cervical spine disability prior to September 22, 2011.  

The Board has reviewed the pertinent competent evidence of record for the period prior to September 22, 2011, including VA treatment records, and the report of the August 2009 VA examination.  These VA treatment records illustrate her continued complaints of pain and stiffness associated with this disability.  The Veteran's pain and discomfort as a result of her cervical spine disability are noted in her VA treatment records, but there are no objective range of motion findings in these treatment records.  

The primary evidence relevant to the evaluation of the cervical spine disability on the basis of range of motion during this time period is contained in the report of VA examination from August 2009.  At the August 2009 VA examination, the Veteran reported chronic pain, moderate in severity.  There was no evidence of incapacitating episodes in the past 12 months, and she denied stiffness, fatigue, spasms, weakness, numbness, decreased motion, and bladder or bowel impairments.  The Veteran did not require the use of a cane or brace.  Range of motion testing revealed forward flexion of the cervical spine to 35 degrees; extension to 40 degrees; right and left lateral flexion to 30 degrees; and, right and left lateral rotation to 40 degrees.  The examiner noted pain at the end points, but also stated there was no additional limitations with repetitive motion and no change in range of motion.  Further, there was no evidence of cervical spasm of atrophy, but the examiner found tenderness and guarding to be present.  Additionally, sensory examination was intact in both upper extremities, motor examination was good, muscle strength was normal, and reflexes were symmetrical.  

The evidence for the period prior to September 22, 2011 does not show that the Veteran's cervical spine disability is productive of forward flexion of the cervical spine limited to 30 degrees or less; or, combined range of motion of the cervical spine limited to 170 degrees or less even with consideration of painful motion and other factor.  Additionally, although guarding was noted, it did not result in abnormal gait or abnormal spinal contour.  Therefore, there is no basis to assign a higher rating for service-connected cervical spine disability prior to September 22, 2011.  

	Since September 22, 2011

Concerning the second period on appeal, the Veteran's VA treatment records dated since September 2011, similarly show her continuous complaints of pain and treatment for her service-connected cervical spine disability.  However, there are no objective range of motion findings in these treatment records.  

The September 2011 VA examination report (examination dated September 22, 2011) reflects the first instance of an increase in severity of the Veteran's service-connected cervical spine disability.  The report notes the Veteran's complaints of pain concerning her neck.  She denied suffering from flare-ups.  Range of motion testing revealed flexion of the cervical spine to 15 degrees; extension to 10 degrees; right and left lateral flexion to 30 degrees; and, right and left lateral rotation to 5 degrees.  The examiner noted pain at the endpoints of each movement.  Further, the Veteran was unable to perform repetitive testing due to pain.  The examiner indicated there was additional functional loss of the cervical spine, characterized by less movement, excess fatigability, and pain on movement.  However, there was no evidence of tenderness, muscle spasms, or guarding.  Regarding any neurological impairment, the March 2011 VA examiner specifically found there were no neurological symptoms associated with the cervical spine disability.  The examiner stated the Veteran's neurological examination was normal with a normal reflex, muscle strength, and sensory examinations.  There was also no evidence of muscle atrophy or weakness.  The examiner did note the Veteran suffers from carpal tunnel syndrome of the right hand.  Finally, the examiner stated there was no evidence of incapacitating episodes.  

Most recently, in September 2013, the Veteran was once again examined by VA to determine the nature and severity of her cervical spine disability.  Range of motion testing appeared less severe as the testing revealed flexion of the cervical spine to 35 degrees; extension to 40 degrees; and, right and left lateral flexion to 25 degrees.  Pain was noted at the endpoints of all movements.  A measurement for lateral rotation was not provided.  The examiner stated the Veteran was not able to perform three repetitions due to intense pain and stiffness.  Additionally, tenderness, guarding, and muscle spasms were present but were not severe enough to result in an abnormal gait or spinal contour.  Further, muscle strength testing, deep tendon reflexes, and the sensory examination were all normal.  Regarding any neurological problems, the examiner stated the Veteran does not suffer from any radicular pain or other signs or symptoms due to radiculopathy.  The examiner also found the Veteran does not have any bowel or bladder problems, and there was no evidence of incapacitating episodes within the last 12 months.  

Based on the objective range of motion findings for this period on appeal the evidence does not show the Veteran meets the criteria for a disability rating in excess of 30 percent.  The most limited motion evidenced of flexion to 15 degrees is contemplated by the 30 percent rating.  The evidence during this period does not show that the Veteran's cervical spine disability is productive of unfavorable ankylosis of the cervical spine, or favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran experiences limitation of motion, the evidence shows that she retains some motion of the cervical spine and that the disability picture does not equate to that of ankylosis.

For the entire period on appeal (including both prior to and from September 22, 2011), the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of pain and stiffness in her neck, which were noted during her VA examinations in August 2009, September 2011, and September 2013.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, this did not result in limitation of flexion of the cervical spine not greater than 30 degrees, or limited to 15 degrees as is required for disability ratings higher than 10 and 20 percent, respectively, for the period prior to September 22, 2011.  For the period since September 22, 2011, the Veteran's complaints of pain did not result of unfavorable ankylosis as the Veteran was still able to demonstrate range of motion during her VA examinations to the points indicated above.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Here, the VA compensation examinations did not reveal additional functional impairment, including additional limitation of motion, on account of her pain, etc, that was not already contemplated by the range of motion measurements set forth in the reports.  Thus, a higher rating is not warranted for either rating period on appeal even with consideration of painful motion and other factors.

As noted previously, in addition to considering the orthopedic manifestations of the cervical spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Here, the Veteran has not alleged suffering from neurological impairments associated with her cervical spine disability.  In fact, she has expressly denied any radicular symptoms and bowel or bladder impairments.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of her claim regarding the severity of her cervical spine disability.  In this regard, the Veteran is competent to report on factual matters of which she has firsthand knowledge, e.g., experiencing chronic pain and stiffness due to the neck disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during her several VA examinations.  She is competent to provide such statements, and the Board finds that these statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating her assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's cervical spine disability based on her limitation of motion.  No exceptional or unusual disability picture is demonstrated.  The rating criteria are therefore adequate and referral for consideration of extraschedular rating is not warranted.

The Court has held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that in a December 2013 rating decision the RO denied the TDIU issue.  The Veteran was notified of this unfavorable decision and did not file a notice of disagreement.  The Board thus finds that finds that this issue was separately adjudicated and that the Board does not have jurisdiction over the issue.  Since that time period, the record does not separately raise another TDIU claim as a component of the cervical spine disability claim.


ORDER

A disability rating higher than 10 percent for the cervical spine disability prior to September 22, 2011, is denied.

A disability rating higher than 30 percent for the cervical spine disability from September 22, 2011, is denied.


REMAND

Concerning first the Veteran's claim of entitlement to service connection for headaches, she alleges this disorder is either directly due to her military service or due to, caused by, or aggravated by her service-connected hypertension and, specifically, the medications she is prescribed for hypertension.  The Board notes the Veteran was provided a VA examination in February 2009.  During the examination, the Veteran stated she was taking Fosamax and Valsartan, both of which gave her headaches.  She discontinued use of these two medications, but the examiner noted the Veteran was on several other medications with side effects.  The VA examiner, after reviewing the claims file and conducting a physical examination of the Veteran, stated that several of the Veteran's medications have the known side effect of headaches, however, headaches are a known side effect of Fosamax but not of Valsartan.  The examiner concluded that it is less likely as not that her headaches are caused by or a result of her medications.  As rationale, the examiner stated that Fosamax is known for causing headaches not the drug, Valsartan.  The Veteran is on multiple medications and an herbal.  The most frequent symptom is headaches with those having hypertension.  

The Board finds the February 2009 VA opinion not wholly sufficient for deciding the claim because the examiner failed to provide an opinion as to whether the Veteran's headaches were aggravated by her hypertension.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Veteran must be provided with a new VA examination to determine whether the Veteran's headaches are attributable to her military service, either on a direct basis or secondarily related by way of her service-connected hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran is also seeking an increased rating for her mood disorder.  The Veteran was last reexamined in September 2011 to determine the current severity of her mood disorder; however, the Board notes VA treatment records dated in March 2012 indicate a possible worsening of the Veteran's disability.  Thus, the claim must be remanded for a new VA psychiatric examination.  The most recent VA treatment records associated with the claims file are dated in November 2013, which is after her most recent VA examination and show additional, continuous treatment for her mood disorder.  Further, since she has consistently been receiving treatment for this disability, it is likely there are relevant, unassociated records which must be obtained prior to adjudication of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After obtaining any outstanding treatment records regarding the Veteran's claims, she should be scheduled for an appropriate VA examination to determine the nature and likely etiology of her claimed headaches disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner must thereafter opine as to whether it is as at least as likely as not that the Veteran's headaches are etiologically related to or had their onset in service.  

Further, the examiner is asked to provide an opinion as to whether the Veteran's headaches are due to, caused by, or aggravated by her service-connected hypertension and, specifically, a result of medications prescribed for that disability. 

All findings and conclusions should be set forth in a legible report.

3.  Also, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected mood disorder.  

4.  Finally, readjudicate the issues remaining on appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide her an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


